EXHIBIT 99.2 THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE MODIFIED PLAN.ACCEPTANCES OR REJECTIONS OF THE MODIFIED SIXTH AMENDED PLAN MAY NOT BE SOLICITED UNTIL THIS SUPPLEMENTAL DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT.THIS SUPPLEMENTAL DISCLOSURE STATEMENT IS BEING SUBMITTED FOR APPROVAL BUT HAS NOT BEEN APPROVED. UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE : In re : Chapter 11 : : : WASHINGTON MUTUAL, INC., et al.,1 : : Case No. 08-12229 (MFW) : Debtors. : (Jointly Administered) : : SUPPLEMENTAL DISCLOSURE STATEMENT FOR THE MODIFIED SIXTH AMENDED JOINT PLAN OF AFFILIATED DEBTORS PURSUANT TO CHAPTER 11 OF THE UNITED STATES BANKRUPTCY CODE WEIL, GOTSHAL & MANGES LLP 767 Fifth Avenue New York, New York 10153 (212) 310-8000 -and- RICHARDS, LAYTON & FINGER, P.A. One Rodney Square 920 North King Street Wilmington, Delaware 19801 (302) 651-7700 Attorneys for Debtors and Debtors in Possession Dated:February 7, 2011 1 The Debtors in these chapter 11 cases along with the last four digits of each Debtor’s federal tax identification number are: (i) Washington Mutual, Inc. (3725); and (ii) WMI Investment Corp. (5395).The Debtors’ principal offices are located at 925 Fourth Avenue, Suite 2500, Seattle, Washington 98104. TABLE OF CONTENTS Page I. RELEVANT BACKGROUND AND SIGNIFICANT RULINGS 2 A. The Sixth Amended Plan 2 B. The Amended Global Settlement Agreement 3 C. The Bankruptcy Court Granted the TPS Defendants’ Motions for Summary Judgment in the Trust Preferred Securities Adversary Proceeding 4 D. The Bankruptcy Court Denied Cross Motion for Summary Judgment in the LTW Adversary Proceeding 5 E. Estimation Motion 5 F. Subordination of WMB Subordinated Notes Claims 7 II. SIGNIFICANT MODIFICATIONS INCORPORATED IN THE MODIFIED PLAN 8 A. Plan Modifications 8 B. New Provision for Treatment of Late-Filed Claims (Class 12A) 8 1. Treatment of Late-Filed Claims 8 2. Limitation on Recovery 9 C. Modifications to the Non-Debtor Release Provision (Section 43.6 of the Modified Plan) 9 D. PIERS Treatment as Debt 10 E. Additional Modifications 11 III. RESOLICITATION OF VOTES ON THE MODIFIED PLAN 11 A. Classes 5, 6, 8, 9, 10, 11, and 13 Are Now Voting Classes 11 B. Solicitation of Votes on the Modified Plan 12 IV. RESOLICITATION OF CERTAIN ELECTIONS 12 A. Holders of Claims Must Elect to Be Bound by the Non-Debtor Release Provision (Section 43.6 of the Modified Plan) to Receive a Distribution Pursuant to the Modified Plan 12 1. Reserve Pending Delivery of Non-Debtor Release 14 B. Reorganized Common Stock 14 1. Disputed Claims and Dime Warrants 14 i TABLE OF CONTENTS (continued) Page 2. Elimination of the “Pro-Rata Share” Limitation With Respect to Certain Stock Elections 15 C. Cancellation of Rights Offering 15 V. UPDATED FINANCIAL INFORMATION AND PROJECTIONS 16 A. Updated Projected Financial Information 16 VI. UPDATED LIQUIDATIONAND RECOVERY ANALYSES 20 VII. CERTAIN FEDERAL INCOME TAXCONSEQUENCES OF THE MODIFIED PLAN TO THE DEBTORS 22 VIII. UPDATED VALUATION 23 IX. VOTING AND ELECTION PROCEDURES 24 A. Voting Classes 24 B. Ballots 25 C. Classes Entitled to Make Stock Elections and Elections Regarding the Non-Debtor Release Provision 25 D. Election Forms for Holders of Disputed Claims and Dime Warrants 27 E. Voting and Election Procedures 27 F. Notice to Holders of Publicly-Traded Securities 28 X. CONFIRMATION OF THE MODIFIED PLAN 29 A. The Confirmation Hearing 29 B. Objections to Confirmation 30 XI. CONCLUSION 31 EXHIBITS Exhibit A - Prior Disclosure Statement Exhibit B - Modified Sixth Amended Plan Exhibit C - Chart of Modifications to Modified Sixth Amended Plan Exhibit D - Liquidation Analysis Exhibit E - Valuation Analysis ii THE INFORMATION CONTAINED IN THIS SUPPLEMENTAL DISCLOSURE STATEMENT (THE “SUPPLEMENTAL DISCLOSURE STATEMENT”)2 IS INCLUDED HEREIN FOR PURPOSES OF SOLICITING ACCEPTANCES AND ELECTIONS WITH RESPECT TO THE MODIFIED SIXTH AMENDED JOINT PLAN OF WASHINGTON MUTUAL, INC. AND WMI INVESTMENT CORP. AND MAY NOT BE RELIED UPON FOR ANY PURPOSE OTHER THAN TO DETERMINE HOW TO VOTE ON THE MODIFIED PLAN OR IN CONNECTION WITH AN ELECTION.AS A SUPPLEMENT, THE INFORMATION CONTAINED HEREIN UPDATES CERTAIN INFORMATION SET FORTH IN THE PRIOR DISCLOSURE STATEMENT DISTRIBUTED WITH THE SIXTH AMENDED PLAN AND PROVIDES A SUMMARY OF RECENT EVENTS AND AVAILABLE ELECTIONS.A COPY OF THE PRIOR DISCLOSURE STATEMENT, WITHOUT EXHIBITS, IS ATTACHED HERETO AS EXHIBIT “A”.A COMPLETE COPY OF THE PRIOR DISCLOSURE STATEMENT ALSO IS AVAILABLE ONLINE AT WWW.KCCLLC.NET/WAMU.NO SOLICITATION OF VOTES TO ACCEPT THE MODIFIED PLAN MAY BE MADE EXCEPT PURSUANT TO SECTION 1(THE “BANKRUPTCY CODE”). HOLDERS OF CLAIMS AND EQUITY INTERESTS ENTITLED TO VOTE ARE ADVISED AND ENCOURAGED TO READ THIS SUPPLEMENTAL DISCLOSURE STATEMENT AND THE MODIFIED PLAN IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE MODIFIED PLAN OR MAKING ANY ELECTION WITH RESPECT THERETO, AND WHERE POSSIBLE, CONSULT WITH COUNSEL OR OTHER ADVISORS PRIOR TO VOTING OR ELECTING.A COPY OF THE MODIFIED PLAN IS ANNEXED HERETO AS EXHIBIT “B”.PLAN SUMMARIES AND STATEMENTS MADE IN THIS SUPPLEMENTAL DISCLOSURE STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE MODIFIED PLAN AND THE EXHIBITS ANNEXED TO THE MODIFIED PLAN, AS WELL AS THE PRIOR DISCLOSURE STATEMENT.THE STATEMENTS CONTAINED IN THE PRIOR DISCLOSURE STATEMENT AND THIS SUPPLEMENTAL DISCLOSURE STATEMENT ARE MADE ONLY AS OF THE DATE THEREOF AND HEREOF, UNLESS OTHERWISE SPECIFIED THEREIN AND HEREIN, AND THE DELIVERY OF THE PRIOR DISCLOSURE STATEMENT AND THIS SUPPLEMENTAL DISCLOSURE STATEMENT DOES NOT IMPLY THAT THERE HAS BEEN NO CHANGE IN THE INFORMATION SET FORTH THEREIN AND HEREIN SINCE SUCH DATE.IN THE EVENT OF ANY CONFLICT BETWEEN THE DESCRIPTION SET FORTH IN THE PRIOR DISCLOSURE STATEMENT AND THIS SUPPLEMENTAL DISCLOSURE STATEMENT, ON THE ONE HAND, AND THE TERMS OF THE MODIFIED PLAN, ON THE OTHER HAND, THE TERMS OF THE MODIFIED PLAN WILL GOVERN. THIS SUPPLEMENTAL DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH SECTION 1(b) OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND NOT NECESSARILY IN ACCORDANCE WITH OTHER NON-BANKRUPTCY LAW. CERTAIN OF THE STATEMENTS CONTAINED IN THIS SUPPLEMENTAL DISCLOSURE STATEMENT ARE FORWARD LOOKING PROJECTIONS AND FORECASTS, BASED UPON CERTAIN ESTIMATES AND ASSUMPTIONS.THERE CAN BE NO ASSURANCE THAT SUCH STATEMENTS WILL BE REFLECTIVE OF ACTUAL OUTCOMES.THIS SUPPLEMENTAL DISCLOSURE STATEMENT MAY NOT BE RELIED UPON BY ANY PERSON FOR ANY PURPOSE OTHER THAN BY HOLDERS OF CLAIMS AND EQUITY INTERESTS ENTITLED TO VOTE OR MAKE ELECTIONS WITH RESPECT TO THE MODIFIED PLAN FOR THE PURPOSE OF DETERMINING WHETHER TO VOTE TO ACCEPT OR REJECT THE 2 Capitalized terms not defined herein shall have the meaning ascribed to them in the Plan (as defined below). MODIFIED PLAN AND/OR WHETHER TO MAKE SUCH ELECTIONS, AS APPLICABLE.NOTHING CONTAINED HEREIN SHALL CONSTITUTE AN ADMISSION OF ANY FACT OR LIABILITY BY ANY PARTY, OR BE ADMISSIBLE IN ANY PROCEEDING INVOLVING THE DEBTORS OR ANY OTHER PARTY, OR BE DEEMED CONCLUSIVE EVIDENCE OF THE TAX OR LEGAL EFFECTS OF THE MODIFIED PLAN ON HOLDERS OF CLAIMS OR EQUITY INTERESTS. IRS CIRCULAR 230 NOTICE:TO ENSURE COMPLIANCE WITH IRS CIRCULAR 230, HOLDERS OF CLAIMS AND EQUITY INTERESTS ARE HEREBY NOTIFIED THAT:(A) ANY DISCUSSION OF U.S. FEDERAL TAX ISSUES CONTAINED OR REFERRED TO IN THIS SUPPLEMENTAL DISCLOSURE STATEMENT IS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, BY HOLDERS OF CLAIMS AND EQUITY INTERESTS FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED ON THEM UNDER THE TAX CODE; (B) SUCH DISCUSSION IS WRITTEN IN CONNECTION WITH THE PROMOTION OR MARKETING BY THE DEBTORS OF THE TRANSACTIONS OR MATTERS ADDRESSED HEREIN; AND (C) HOLDERS OF CLAIMS AND EQUITY INTERESTS SHOULD SEEK ADVICE BASED ON THEIR PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR. SUPPLEMENTAL DISCLOSURE STATEMENT FOR THE MODIFIED SIXTH AMENDED JOINT PLAN OF AFFILIATED DEBTORS PURSUANT TO CHAPTER 11 OF THE UNITED STATES BANKRUPTCY CODE On January 7, 2011, the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) entered an opinion [Docket No. 6528] (the “Opinion”)3 and related order [Docket no. 6529] denying confirmation of the Sixth Amended Plan,4 but noting certain modifications to the Sixth Amended Plan that, if made, would enable the Sixth Amended Plan to be confirmed.The Opinion also determined that the compromise and settlement embodied in the Global Settlement Agreement, upon which the Modified Plan5 is premised, and the transactions contemplated therein, are fair, reasonable, and in the best interests of Washington Mutual, Inc. (“WMI”) and WMI Investment Corp. (“WMI Investment”), as debtors and debtors in possession (together, the “Debtors”), the Debtors’ creditors, and the Debtors’ chapter 11 estates.In that regard, the Bankruptcy Court found that the various litigations and claims that are resolved pursuant to the Global Settlement Agreement constitute “the precise type of multi-faceted litigation that cries out for settlement” due to the multiplicity of issues, the complexity of the various arguments, and the significant risks associated with litigation of the multitude of claims asserted therein.The Bankruptcy Court further found that, with respect to each of the claims resolved by the Global Settlement Agreement, the Debtors are unlikely to receive greater value by continuing to litigate than that which they will procure for their estates through consummation of the Global Settlement Agreement, such that the Global Settlement Agreement provides “a reasonable return in light of the possible results of the litigation.” The Debtors have revised the Sixth Amended Plan consistent with the Opinion, and have filed the Modified Plan.The Debtors submit this Supplemental Disclosure Statement to (i) describe certain modifications incorporated into the Modified Plan, (ii) provide information regarding the solicitation of votes on the Modified Plan, (iii) provide information regarding elections to be made with respect to the Modified Plan, including, without limitation, (a) elections regarding the releases by holders of Claims of certain non-Debtor Entities pursuant to Section 43.6 of the Modified Plan (the “Non-Debtor Release Provision”), and (b) elections regarding receipt of Reorganized Common Stock as part of a creditors’ distribution, and (iv) provide updated financial information regarding Reorganized WMI and the Modified Plan, including updated financial projections, an updated liquidation analysis and recovery analysis, and an updated valuation of Reorganized WMI, which valuation takes into account the currently proposed timing of the Effective Date of the Modified Plan.The Debtors intend for this Supplemental Disclosure Statement to supplement the prior disclosure statement for the Sixth Amended Plan, a copy of which is annexed hereto as Exhibit A (the “Prior Disclosure Statement”), incorporated herein by reference, that was approved by the Bankruptcy Court by order, dated October 21, 2010 [Docket No. 5659] (the “Prior Disclosure Statement Order”), and that was distributed to holders of Claims and Equity 3 A full and complete copy of the Opinion is available at http://www.kccllc.net/wamu or the Bankruptcy Court’s website, www.deb.uscourts.gov, and also is available for inspection during regular business hours in the office of the Clerk of the Bankruptcy Court, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801. 4 Sixth Amended Joint Plan of Affiliated Debtors Pursuant to Chapter 11 of the Bankruptcy Code, dated October 6, 2010, as modified by (a) the first plan modification, dated October 29, 2010[Docket No. 5714] (the “First Plan Modification”), and (b) the second plan modification, dated November 24, 2010 [Docket No. 6081] (the “Second Plan Modification” and, collectively, the “Sixth Amended Plan”). 5 Modified Sixth Amended Joint Plan of Affiliated Debtors Pursuant to Chapter 11 of Bankruptcy Code, dated February 7, 2011 (as it may be modified, the “Modified Plan”). Interests in connection with the solicitation of votes on the Sixth Amended Plan (the “Prior Disclosure Statement”). The Debtors believe that the modifications incorporated in the Modified Plan do not adversely change the treatment of the Claim of any creditor or the Equity Interest of any equity security holder in any Class that previously accepted the Sixth Amended Plan, such that solicitation of votes on the Modified Plan is not necessary.However, the Debtors nonetheless intend to solicitvotes on and elections with respect to the Modified Plan from holders of Claims and Equity Interests in certain Classes, as described herein, to ensure that such holders have had a full opportunity to vote on the Modified Plan and elect to grant certain releases, described in more detail below, in exchange for the consideration being provided to them pursuant to the Modified Plan. On March , 2011, after notice and a hearing, the Bankruptcy Court entered an orderapproving this Supplemental Disclosure Statement pursuant to section 1125 of the Bankruptcy Code, as containing adequate information of a kind and in sufficient detail to enable hypothetical reasonable investors typical of holders of Claims against and Equity Interests in the Debtors to make an informed judgment in voting to accept or reject the Modified Plan [Docket No. ] (the “Supplemental Disclosure Statement Order”). The Debtors shall seek confirmation of the Modified Plan at a hearing scheduled to be held before the Bankruptcy Court on , 2011 at (the “Confirmation Hearing”) at the United States Bankruptcy Court, 5th Floor, 824 North Market Street, Wilmington, Delaware 19801. Capitalized terms used but not defined herein shall have the same meanings ascribed to them in the Modified Plan.Annexed as Exhibits to this Supplemental Disclosure Statement are copies of the following documents: 1.Prior Disclosure Statement – Exhibit A 2.Modified Plan – Exhibit B 3. Chart Setting Forth Certain Modifications Incorporated in the Modified Plan – Exhibit C 4. Liquidation Analysis – Exhibit D 5. Analysis of Enterprise Valuation of Reorganized Debtors – Exhibit E All exhibits to this Supplemental Disclosure Statement are incorporated into and are part of this Supplemental Disclosure Statement as if set forth in full herein. I. RELEVANT BACKGROUND AND SIGNIFICANT RULINGS A. The Sixth Amended Plan On September 26, 2008 (the “Petition Date”), the Debtors each commenced with the Bankruptcy Court a voluntary case pursuant to chapter 11 of title 11 of the United States Code (the 2 “Bankruptcy Code”).On October 6, 2010, the Debtors filed the Sixth Amended Plan and the Prior Disclosure Statement. On October 21, 2010, the Bankruptcy Court entered the Prior Disclosure Statement Order upon finding that the Prior Disclosure Statement contained adequate information regarding the Sixth Amended Plan.Accordingly, the Debtors distributed the Prior Disclosure Statement to holders of Claims, Equity Interests and certain additional Entities entitled to vote and/or to make elections with respect to the Sixth Amended Plan, and the Debtors solicited votes and elections with respect thereto.As set forth in more detail in the materials filed by the Debtors in support of confirmation of the Sixth Amended Plan, four (4) impaired Classes voted to accept the Sixth Amended Plan, while an additional ten (10) Classes were deemed to accept the Sixth Amended Plan. A confirmation hearing with respect to the Sixth Amended Plan (the “Prior Confirmation Hearing”) commenced on December 2, 2010.On January 7, 2011, the Bankruptcy Court entered the Opinion and the accompanying order, pursuant to which the Bankruptcy Court denied confirmation of the Sixth Amended Plan, identifying certain modifications to the Sixth Amended Plan that, if made, would enable the Sixth Amended Plan to be confirmed, as set forth in more detail below. B. The Amended Global Settlement Agreement As set forth in greater detail in the Prior Disclosure Statement, in the wake of the seizure and sale of the assets of WMI’s wholly-owned subsidiary Washington Mutual Bank (“WMB”), a multitude of disputes arose among the Debtors, JPMorgan Chase Bank, National Association (“JPMC”), and the Federal Deposit Insurance Corporation, both in its capacity as receiver for WMB (the “FDIC Receiver”) and in its corporate capacity (“FDIC Corporate”), among other parties, with each asserting claims for billions of dollars against one or more of the others in various forums each of the parties contended had jurisdiction over the issues.The Amended Global Settlement Agreement (as defined below), which is described in greater detail in the Prior Disclosure Statement, resolves these various disputes and contemplates that funds in excess of approximately $7 billion will be available for distribution to the Debtors’ creditors on account of their claims, as well as to certain holders of senior indebtedness of Washington Mutual Bank.As stated in the Opinion, the Bankruptcy Court determined that the compromise and settlement embodied in the Global Settlement Agreement, and the transactions contemplated therein, are fair, reasonable, and in the best interests of the Debtors, the Debtors’ creditors, and the Debtors’ chapter 11 estates. Originally, certain holders of claims against and equity interests in the Debtors (collectively, the “Settlement Note Holders”) were party to the Global Settlement Agreement.On January 31, 2011, the Global Settlement Agreement became terminable by any party.Due to, among other things, the passage of time, the Settlement Note Holders determined they did not want to agree to a further extension of the termination date of the Global Settlement Agreement.As a result, the Debtors (i) exercised their rights pursuant to Section 7.3 of the Global Settlement Agreement and terminated the Global Settlement Agreement, and (ii) entered into the Amended Global Settlement Agreement.6Except with respect to modifications, consistent with the Opinion, to certain of the release provisions set forth therein, the Amended Global Settlement Agreement retains the same terms as the Global Settlement Agreement as between the Debtors, JPMC, the FDIC Receiver, FDIC Corporate, and the Creditors’ 6 Second Amended and Restated Global Settlement Agreement, dated as of February 7, 2011, by and among WMI and WMI Investment, JPMC, the FDIC Receiver, FDIC Corporate, and the Creditors’ Committee (the “Amended Global Settlement Agreement”). 3 Committee.The Modified Plan is premised on the Amended Global Settlement Agreement.A copy of the Amended Global Settlement Agreement is available at www.kccllc.net/wamu. On January 19, 2011, the official committee of Equity Interest holders (the “Equity Committee”) filed a notice of appeal of that portion of the Opinion finding that the Global Settlement Agreement satisfies the requisite standards for approval.On the same date, the Equity Committee filed a motion seeking certification of direct appeal to the United States Court of Appeals for the Third Circuit (the “Third Circuit”).The Bankruptcy Court will consider the Equity Committee’s motion for a direct appeal to the Third Circuit at a hearing scheduled for February 8, 2011.The Debtors believe that the Equity Committee’s appeal is procedurally defective and, even if such defects could be cured, will be denied by the appropriate appellate court. C. The Bankruptcy Court Granted the TPS Defendants’ Motions for Summary Judgment in the Trust Preferred Securities Adversary Proceeding Pursuant to the Amended Global Settlement Agreement, upon the effective date thereof, the Debtors will be deemed to have transferred, as of the Petition Date, any and all rights they may have or may ever have had in the Trust Preferred Securities to JPMC, free and clear of liens, and JPMC will be deemed to be the sole legal, equitable and beneficial owner thereof. As discussed in greater detail in Section IV.D.13 of the Prior Disclosure Statement, on July 6, 2010, certain entities that assert interests in the Trust Preferred Securities (the “TPS Plaintiffs”) commenced an adversary proceeding (the “TPS Action”) against JPMC, WMI, WMPF, Washington Mutual Preferred Funding (Cayman) I Ltd., Washington Mutual Preferred Funding Trust I, Washington Mutual Preferred Funding Trust II, Washington Mutual Preferred Funding Trust III and Washington Mutual Preferred Funding Trust IV (collectively, the “TPS Defendants”) seeking, among other relief, a declaratory judgment that (i) the Conditional Exchange7 was never consummated and cannot be consummated, (ii) neither WMI nor JPMC has any right, title or interest in the Trust Preferred Securities, (iii) the Trust Preferred Securities and any claim thereto do not constitute property of WMI’s estate, and (iv) the Trust Preferred Securities remain with investors who held such securities immediately prior to 8:00 a.m. on September 26, 2008. By separate motions, each dated November 2, 2010, WMI and JPMC sought summary judgment with respect to the TPS Plaintiffs’ claims asserted in Counts I through VI in the TPS Action. On January 7, 2011, the Bankruptcy Court issued an opinion [TPS Action, Docket No. 179] and entered an accompanying order [TPS Action, Docket No. 180] (together, the “TPS Order”) granting the TPS Defendants’ motions for summary judgment and holding, inter alia, that “the Conditional Exchange occurred on September 26, 2008” and that “the certificates held by the TPS holders are no longer TPS but are deemed to be Depositary Shares tied to WMI Preferred Shares.” (TPS Order at 13 & 19.)The Bankruptcy Court also held that “Plaintiffs cannot establish that there was any misrepresentation that WMI would retain the TPS if it got them in the Conditional Exchange.”(TPS Order at 16.)On January 14, 2011, certain of the TPS Plaintiffs appealed the TPS Order to the United States District Court for the District of Delaware [TPS Action, Docket No. 182].On January 21, 2011, the TPS Plaintiffs voluntarily 7 As detailed in section I.B.2.b of the Prior Disclosure Statement, the Trust Preferred Securities were subject to a conditional exchange (the “Conditional Exchange”) feature whereby they would be transferred to WMI and the prior holders would receive, in exchange, depositary shares, each representing 1/1,000th of a share of a related series of preferred stock of WMI, upon the occurrence of one or more certain exchange events. 4 dismissed the remaining counts, Counts VII through IX, of the TPS Action without prejudice [TPS Action, Docket No. 186]. D. The Bankruptcy Court Denied Cross Motion for Summary Judgment in the LTW Adversary Proceeding As stated in the Prior Disclosure Statement, on April 12, 2010, Broadbill Investment Corp. (“Broadbill”) commenced an adversary proceeding (the “LTW Action”) against WMI seeking a ruling that the holders of certain Litigation Tracking Warrants™ (the “LTWs”), have allowed Claims against—and not Equity Interests in—WMI. As issued, the LTWs were warrants for shares of Dime Inc. common stock related to that certain litigation styled Anchor Savings Bank, FSB v. United States, No. 95-39C, currently pending in the United States Court of Federal Claims, and on appeal in the United States Court of Appeals for the Federal Circuit as Anchor Savings Bank, FSB v. United States, No. 2008-5175, -5182.As a result of the merger of Dime Inc. into WMI, the LTWs are now exchangeable for and into shares of Common Equity Interests in WMI upon the occurrence of certain conditions precedent.On June 30, 2010, the Bankruptcy Court approved a stipulation allowing Nantahala Capital Partners LP (“Nantahala”) and Blackwell Capital Partners, LLC (“Blackwell”) to intervene as plaintiffs in the LTW Action.On September 3, 2010, Broadbill and Nantahala filed a class complaint on behalf of a class of all LTW holders, naming themselves as class plaintiffs. The Debtors believe the causes of action in the LTW holders’ class complaint are wholly without merit.On September 17, 2010, WMI filed and, on September 24, 2010, amended, an answer to the class complaint as well as a counterclaim arguing that the claims asserted by the LTW holders are subject to subordination pursuant to section 510(b) of the Bankruptcy Code.In addition, on October 29, 2010, WMI filed a motion for summary judgment on the class complaint (the “LTW Summary Judgment Motion”), and argued therein that the warrant agreement that governs the LTWs is unambiguous and merely grants the LTW holders the right to receive common stock of WMI upon the occurrence of a triggering event, such that the LTWs represent interests in the equity of WMI, not cash or other property, and that, accordingly, the LTW holders hold Equity Interests, not Claims.In a memorandum of opposition filed on November 17, 2010, the LTW holders contended that summary judgment was not appropriate in the LTW Action on the basis that the issues presented in the LTW Action cannot be decided as a matter of law, based on the terms of the applicable warrant agreement but, rather, that the Bankruptcy Court must hear and consider evidence regarding the parties’ intent with respect to the relevant provisions of that agreement to interpret the LTW holders’ rights thereunder. On January 7, 2011, the Bankruptcy Court issued an opinion [LTW Action, Docket No. 145] regarding the LTW Action (the “LTW Opinion”) and an accompanying order [LTW, Docket No. 146] denying the LTW Summary Judgment Motion, finding “genuine issues of material fact, including whether the agreements were intended to convey only an equity interest or offered an option to receive property and whether the events triggering such an option occurred in this case.” The Bankruptcy Court will hold a status and scheduling conference regarding the LTW Action on February 8, 2011. E. Estimation Motion The Modified Plan provides that, from and after the Effective Date, and until such time as each Disputed Claim has been compromised and settled, estimated by the Bankruptcy Court in an amount constituting the allowed amount, or allowed or disallowed by Final Order of the Bankruptcy Court, the Liquidating Trustee will retain, for the benefit of each holder of a Disputed Claim, Creditor Cash, Liquidating Trust Interests and, to the extent elected by such holder, Reorganized Common Stock, and any dividends, gains or income attributable thereto, in an amount equal to the Pro Rata Share of 5 distributions that would have been made to the holder of such Disputed Claim if it were an Allowed Claim in an amount equal to the lesser of (i) the liquidated amount set forth in the filed proof of Claim relating to such Disputed Claim, (ii) the amount that the Bankruptcy Court estimates, pursuant to section 502 of the Bankruptcy Code, to be the maximum amount in which such Disputed Claim may ultimately become an Allowed Claim, or (iii) such other amount as may be agreed upon by the holder of such Disputed Claim and the Liquidating Trustee (any assets retained by the Liquidating Trustee allocable to, or retained on account of, Disputed Claims, the “Liquidating Trust Claims Reserve”). On November 17, 2010, the Debtors filed a motion requesting that the Bankruptcy Court estimate the maximum amount of certain Disputed Claims8 for purposes of establishing the amount of the Liquidating Trust Claims Reserve [Docket No. 5971] (the “Estimation Motion”).As of the date hereof, the majority of all Disputed Claims subject to the Estimation Motion have either been estimated by the Bankruptcy Court or the Debtors have agreed with the respective claimants as to an appropriate reserve and have withdrawn the Estimation Motion with respect to such Claims. With respect to the Disputed Claims asserted by holders of Dime Warrants (the “LTW Claims”), the Debtors sought to estimate the LTW Claims at a maximum amount of $250 million.9On December 6, 2010, Broadbill, Nantahala and Blackwell, on behalf of themselves and all other LTW holders, filed an objection to the Estimation Motion, and argued therein that the Bankruptcy Court should estimate the LTW Claims at a maximum amount of not less than $337 million. On January 6, 2010, a hearing was held on the Estimation Motion with respect to the LTW Claims.At the conclusion of the hearing, the Bankruptcy Court stated, on the record, that it estimated the LTW Claims at a maximum amount of $337 million.In the LTW Opinion, the Bankruptcy Court stated that it determined that the amount of the reserve for the LTW Claims must be set at $334 million.In the Opinion issued on the same day, however, the Bankruptcy Court stated that it estimated the LTW Claims at $347 million. On January 13, 2011, the Debtors filed a certification of counsel stating that the Debtors believed that the differing amounts of the reserve for LTW Claims in the Opinion, the LTW Opinion, and the Bankruptcy Court’s statements on the record at the Estimation Motion hearing were inadvertent errors and that the Bankruptcy Court had always intended for the reserve for LTW Claims to be set at $337 million, the amount requested by the LTW holders.On January 14, 2010, the Bankruptcy Court entered an order regarding the Estimation Motion with respect to the LTW Claims, setting the reserve for such Claims at $347 million [Docket No. 6560] (the “Estimation Order”).On January 21, 2011, the Debtors filed a motion to reconsider the Estimation Order in which the Debtors requested that the Bankruptcy Court estimate the Dime Warrant Claims at a maximum amount of $337 million.On January 28, 2011, 8 The Debtors believed, as of the date of the Estimation Motion, that approximately 400 unliquidated Claims remained pending against their estates that had not been disallowed or withdrawn as a result of omnibus objections and that were not, at that time, the subject of pending omnibus objections.The Estimation Motion sought to estimate approximately 158 of the 400 pending unliquidated Claims.As stated in the Estimation Motion, the Debtors believe that all remaining unliquidated Claims (i.e., those pending unliquidated Claims that are neither the subject of the Estimation Motion nor an omnibus objection to Claims) will be resolved pursuant to the Global Settlement Agreement. 9 In the Prior Disclosure Statement, the Debtors indicated that the maximum amount of the LTW Claims, if allowed, would be in the amount of approximately $184 million.Upon inclusion of certain possible tax-related amounts, the maximum amount was increased. 6 the LTW holders filed a response to the Debtors’ motion to reconsider.As of the date hereof, the Debtors’ motion to reconsider remains pending. The Estimation Motion remains pending with respect to the following Claims:(i) certain Claims for indemnification filed against the Debtors’ estates by current or former directors or officers, which the Debtors believe will be estimated in an amount to be agreed upon by the Debtors and such claimants, with the balance of such Claims to be subordinated pursuant to section 510(b) of the Bankruptcy Code, and (ii) the BKK Proofs of Claim, which will be assumed by JPMC pursuant to the Amended Global Settlement Agreement (such that the Debtors will not need to reserve for such claims), assuming the Modified Plan is confirmed by the Bankruptcy Court. F. Subordination of WMB Subordinated Notes Claims With respect to the WMB Subordinated Notes Claims in Class 17B, the Modified Plan provides that, because such Claims are derivative in nature of the claims and causes of action asserted by the FDIC Receiver, FDIC Corporate and the Receivership in the FDIC Claim and the D.C. Action and the claims and causes of action that have been or may be asserted by the FDIC Receiver, FDIC Corporate and the Receivership against the Debtors and their estates, and in consideration for the distribution to be made to the FDIC Receiver pursuant to the Global Settlement Agreement, on the effective date, all WMB Subordinated Notes Claims, to the extent that they are not Section 510(b) Subordinated WMB Notes Claims (as defined in the Plan), shall be deemed disallowed, and holders thereof shall not receive any distribution from the Debtors. Certain holders of WMB Subordinated Notes Claims have asserted that they hold claims against WMI arising under the federal securities laws (the “Misrepresentation Claims”).On October 17, 2010, the Debtors filed the Fifty-Fifth Omnibus (Substantive) Objection to Claims [Docket No. 5616] and the Fifty-Sixth Omnibus (Substantive) Objection to Claims [Docket No. 5618] (together, the “Omnibus Objections”). In the Omnibus Objections, the Debtors objected to all Claims asserted by holders of WMB Subordinated Notes, including the Misrepresentation Claims, on the basis that (i) such Claims are not liabilities of WMI, as they arise from notes issued not by WMI but by WMI’s subsidiary, WMB, (ii) such Claims fail to state a claim upon which relief can be granted, (iii) such Claims are derivative of the claims and causes of action that have been or may be asserted by the FDIC Receiver, FDIC Corporate and the Receivership against the Debtors and their estates, and (iv) even if such Claims did not fail as a matter of law, they should be subordinated pursuant to section 510(b) of the Bankruptcy Code. At a hearing on the Omnibus Objections, held on January 6, 2011, the Bankruptcy Court ruled from the bench, and subsequently memorialized in the Opinion (see Opinion at 103-05), that the Misrepresentation Claims held by holders of WMB Subordinated Notes should be subordinated pursuant to section 510(b) of the Bankruptcy Code. The Bankruptcy Court will soon enter a corresponding order subordinating the Misrepresentation Claims.The Misrepresentation Claims will be treated pursuant to the Modified Plan as Section 510(b) Subordinated WMB Notes Claims in Class 18 (Subordinated Claims). As such, pursuant to the Modified Plan, each holder of a Misrepresentation Claim, to the extent allowed, is entitled to receive its Pro Rata Share of Liquidating Trust Interests in an aggregate amount equal to such holder’s Allowed Subordinated Claim and Postpetition Interest Claim, but only after all other Allowed Claims and Postpetition Interest Claims in respect of Allowed Claims are paid in full. The Bankruptcy Court’s January 6, 2011 ruling on the Omnibus Objections, however, was without prejudice to the Debtors’ ability to pursue additional grounds for objection with respect to the WMB Subordinated Notes Claims (including the Misrepresentation Claims), namely, that the WMB Subordinated Notes Claims should be disallowed in their entirety for the independent reasons that such 7 Claims fail to state a claim upon which relief can be granted, are not liabilities of WMI, and are derivative of the Claims and causes of action that have been or may be asserted by the FDIC Receiver, FDIC Corporate and the Receivership against the Debtors and their estates. II. SIGNIFICANT MODIFICATIONS INCORPORATED IN THE MODIFIED PLAN A. Plan Modifications A full and complete copy of the Modified Plan, which incorporates modifications to the Sixth Amended Plan consistent with the Opinion, is annexed hereto as Exhibit B.Certain of the modifications incorporated in the Modified Plan that the Debtors believe are relevant to either voting on the Modified Plan or making elections with respect thereto, are described in detail herein.Additional modifications incorporated in the Modified Plan, which modifications are consistent with the Opinion, are described on the chart annexed hereto as Exhibit C.Certain other modifications incorporated in the Modified Plan were made to include revisions agreed to by the Debtors at or prior to the Prior Confirmation Hearing to resolve certain objections to the Sixth Amended Plan. B. New Provision for Treatment of Late-Filed Claims (Class 12A) In the Opinion, the Bankruptcy Court found that, pursuant to sections 726(a) and 1129 of the Bankruptcy Code, the Debtors must satisfy Late-Filed Claims prior to paying Postpetition Interest Claims.Accordingly, the Debtors have created Class 12A for Late-Filed Claims (i.e., a Claim against any of the Debtors or the Debtors’ estates, (i) proof of which was filed subsequent to March 31, 2009, the date designated by the Bankruptcy Court as the last date for filing proofs of claim against the Debtors or the Debtors’ estates (the “Bar Date”), but prior to the commencement of the Confirmation Hearing, and that does not merely amend or supersede any Claim that was filed prior to such date, and (ii) which has not been listed by such Debtor in its Schedules10 as liquidated in amount and not disputed or contingent). 1. Treatment of Late-Filed Claims The Modified Plan provides that, commencing on the Effective Date, and subject to the priorities set forth in the Subordination Model, each holder of an Allowed Late-Filed Claim will receive, in full satisfaction, release and exchange of such holder’s Allowed Late-Filed Claim and Postpetition Interest Claim, such holder’s Pro Rata Share of Liquidating Trust Interests, in an aggregate amount equal to (a) such holder’s Allowed Late-Filed Claim and (b) in the event that all Allowed Claims (other than Subordinated Claims) are paid in full, such holder’s Postpetition Interest Claim, which interests shall entitle such holder to distributions from the Liquidating Trust after all Allowed Unsecured Claims are paid in full (but prior to payment of Subordinated Claims and Postpetition Interest Claims).The relative priorities among holders of Allowed Senior Notes Claims, Allowed Senior Subordinated Notes Claims, Allowed General Unsecured Claims, Allowed CCB-1 Guarantees Claims, Allowed CCB-2 Guarantees Claims, Allowed PIERS Claims, and Allowed Late-Filed Claims, and the order in which such holders are entitled to receive payment of their Allowed Claims and Postpetition Interest Claims, including, without limitation, on account of contractual subordination and subrogation provisions, are set forth in more detail in the Subordination Model attached as an exhibit to the Modified Plan.Holders of Late-Filed Claims are 10 The schedules of assets and liabilities the Debtors filed on December 19, 2008, as amended pursuant to filings dated January 27, 2009 and February24, 2009 [Docket Nos. 475, 477, 619, and 709]. 8 not entitled to elect to have their Late-Filed Claims treated as Convenience Claims pursuant to the Modified Plan. 2. Limitation on Recovery Notwithstanding anything contained in the Modified Plan to the contrary, including, without limitation, the distributions to be made to a holder of an Allowed Late-Filed Claim in accordance with the Modified Plan, in the event that the aggregate amount of the distributions of Cash received on account of Liquidating Trust Interests in accordance with the Modified Plan are equal to or in excess of one hundred percent (100%) of the amount of such holder’s Allowed Late-Filed Claim and Postpetition Interest Claim, then the Cash received on account of Liquidating Trust Interests that is distributable to such holder in excess of such one hundred percent (100%) will be deemed redistributed to holders of Allowed Claims or Equity Interests or the Disbursing Agent for and on behalf of holders of Disputed Claims in accordance with the Subordination Model attached as an exhibit to the Modified Plan. C. Modifications to the Non-Debtor Release Provision (Section 43.6 of the Modified Plan) Pursuant to the Modified Plan, any holder of a Claim or Equity Interest that elects to opt out of the Non-Debtor Release Provision will not receive a distribution.In addition, in the Opinion, the Bankruptcy Court identified certain modifications to the Non-Debtor Release Provision and certain related provisions of the Sixth Amended Plan that would be required for the Bankruptcy Court to confirm the Sixth Amended Plan.As set forth in more detail on the Chart annexed hereto as Exhibit C, the Modified Plan incorporates these modifications, consistent with the Opinion, as follows: · The Bankruptcy Court found that the non-debtor releases in the Global Settlement Agreement must be interpreted consistent with the Confirmation Order and the Sixth Amended Plan.(Opinion at 79.)Section 2.1 of the Modified Plan, entitled “Compromise, Settlement and Sale,” incorporates a modification providing that, with respect to the Non-Debtor Release Provision, in the event of any inconsistency between the Amended Global Settlement Agreement, the Modified Plan or the Confirmation Order, the documents shall control in the following order of priority:(i) the Confirmation Order, (ii) the Modified Plan, and (iii) the Amended Global Settlement Agreement. · The Bankruptcy Court found that the Non-Debtor Release Provision should not extend to Affiliates of the Debtors.(Id. at 81.)The Modified Plan incorporates modifications consistent with the Opinion.Entities that elect to grant the releases provided in the Non-Debtor Release Provision will not release any Claims they may have against the Debtors’ non-Debtor Affiliates. · The Bankruptcy Court found that the Non-Debtor Release Provision should not extend to the Debtors’ officers and directors.(Id. at 81-82.)The Modified Plan incorporates modifications consistent with the Opinion, such that Entities that elect to grant the releases provided in the Non-Debtor Release Provision will not release any Claims they may have against the Debtors’ current or former officers and directors.It should be noted, however, that, pursuant to Section 43.8 of the Modified Plan, entitled “Exculpation,” and consistent with the Opinion, the Debtors’ directors and officers that served during the Chapter 11 Cases will not have or incur any liability to any Entity for any act taken or omitted to be taken in connection with the Chapter 11 Cases, the formulation, preparation, dissemination, implementation, confirmation or approval of the Sixth Amended Plan, the Modified Plan or any compromises 9 or settlements contained therein, the Prior Disclosure Statement, this Supplemental Disclosure Statement, the Global Settlement Agreement, the Amended Global Settlement Agreement, or any contract, instrument, release or other agreement or document provided for or contemplated in connection with the consummation of the transactions set forth in the Modified Plan and the Amended Global Settlement Agreement; provided, however, that the Exculpation provision will not affect the liability of any Entity that otherwise would result from any such act or omission to the extent that such act or omission is determined in a Final Order to have constituted gross negligence or willful misconduct; and, provided, further, that, unless otherwise ordered by the Bankruptcy Court in connection with the LTW Litigation, the provisions of the Exculpation provision will not affect the liability of any officer of the Debtors or any member of the Debtors’ board of directors with respect to actions asserted in the LTW Litigation and relating to the period from the Petition Date up to and including the Effective Date. · The Bankruptcy Court found that, with respect to holders of Claims that elect to grant the releases provided in the Non-Debtor Release Provision, the affiliates of such holders should not be bound by such releases.(Id. at 83.)The Modified Plan incorporates modifications consistent with the Opinion. · The Bankruptcy Court found that it was not appropriate for the Non-Debtor Release Provision to apply to Entities that were not entitled to receive a distribution pursuant to the Sixth Amended Plan.(Id. at 85.)Consistent with the Opinion, the Non-Debtor Release Provision applies only to holders of Claims that are entitled to receive, directly or indirectly, a distribution pursuant to the Modified Plan, and, even then, only to the extent that such holders do not elect to opt out of the Non-Debtor Release Provision.(As stated, any holder of a Claim or Equity Interest that does elect to opt out of the Non-Debtor Release Provision will forfeit, and will not receive, the distribution, if any, that such holder otherwise would be entitled to receive pursuant to the Modified Plan). · The Bankruptcy Court found that the definition of “Released Claims” should be limited in several respects.(Id. at 86.)The Modified Plan incorporates modifications consistent with the Opinion. D. PIERS Treatment as Debt Pursuant to the Sixth Amended Plan, the interests represented by the PIERS Common Securities and PIERS Preferred Securities (together, the “PIERS”) were classified and treated as debt.At the Prior Confirmation Hearing, certain parties asserted that the PIERS should, instead, be classified and treated as equity, on the basis that the rights of the holders of the PIERS include warrants to purchase common stock of WMI.At the Prior Confirmation Hearing, certain of the Debtors’ witnesses testified that the PIERS represent ownership interests in the stock of Washington Mutual Capital Trust 2001 (“WMCT 2001”), and that the Debtors have an obligation to WMCT 2001 based on certain junior subordinated debentures issued by the Debtors to WMCT 2001, described in more detail in Section IV.B.5 of the Prior Disclosure Statement. In the Opinion, in response to the objectors’ statements, the Bankruptcy Court stated that it was not able to determine whether the Sixth Amended Plan properly classified the PIERS as debt.The Bankruptcy Court was primarily concerned that, based upon the comments by objectors, WMCT 2001 might have been merged into WMI.WMCT 2001 has not, however, been merged into WMI, but, rather, remains an independent corporate entity and a creditor of WMI.Moreover, the Bankruptcy Court has 10 already entered an order, dated January 28, 2010, reducing and allowing the PIERS Claims as Unsecured Claims in the amount of $765,674,199.63, with respect to the PIERS Preferred Securities, and $23,679,306.87, with respect to the PIERS Common Securities.(See Order Granting Debtors’ Objection to Proof of Claim Number 2134 Filed by Wells Fargo Bank, National Association, as Indenture Trustee [Docket No. 2262].)In addition, the Debtors introduced, as evidence at the Prior Confirmation Hearing, the junior subordinated indentures that govern the PIERS.These documents demonstrate that the PIERS holders’ interests are Claims, and not Equity Interests.Because the interests represented by the PIERS are Claims against WMI, rather than interests in WMI’s equity, the PIERS are properly classified and treated as unsecured debt.Consequently, the treatment of the PIERS as debt remains the same in the Modified Plan. E. Additional Modifications Certain additional modifications incorporated in the Modified Plan, including, among other things, modifications regarding Classes entitled to vote on the Modified Plan, Classes that are impaired by the Modified Plan, elections with respect to the Non-Debtor Release Provision, elections by certain Classes to receive Reorganized Common Stock, and the Rights Offering, are described below. III. RESOLICITATION OF VOTES ON THE MODIFIED PLAN A. Classes 5, 6, 8, 9, 10, 11, and 13 Are Now Voting Classes Pursuant to the Sixth Amended Plan, holders of claims in unimpaired Classes were not given the opportunity to opt out of the Non-Debtor Release Provision.In the Opinion, the Bankruptcy Court stated that a plan of reorganization may not provide for releases, by holders of Claims, of their Claims against non-Debtor Entities unless such holders affirmatively consented to such releases by (i) voting in favor of the plan and (ii) not opting out of such releases. Accordingly, the Debtors intend to seek affirmative consent to the Non-Debtor Release Provision (Section 43.6 of the Modified Plan) from holders of Claims in many of the Classes that, in the Sixth Amended Plan, were categorized as unimpaired.Specifically, the following Classes of Claims will now be provided an opportunity to elect to opt out of the Non-Debtor Release Provision:Class 5 (JPMC Rabbi Trust/Policy Claims), Class 6 (Other Benefit Plan Claims), Class 8 (WMB Vendor Claims), Class 9 (Visa Claims), Class 10 (Bond Claims), Class 11 (WMI Vendor Claims), and Class 13 (Convenience Claims).Holders of Claims in such Classes should be aware, however, that they will not be entitled to a distribution if they elect to opt out of the Non-Debtor Release Provision.In addition, because holders of Claims in Classes 5, 6, 8, 9, 10, 11, and 13 will forfeit their distribution if they elect to opt out of the Non-Debtor Release Provision, these Classes are now impaired pursuant to the Modified Plan, and are holders therein are entitled to vote to accept or reject the Modified Plan. Pursuant to the Amended Global Settlement Agreement and the Modified Plan, JPMC will pay or fund the payment of Claims against the Debtors in Classes 4 (WMI Medical Plan Claims) and 7 (Qualified Plan Claims).Holders of Claims in such Classes will not be solicited to grant the releases set forth in the Non-Debtor Release Provision (either voluntarily or involuntarily) and, thus, remain unimpaired by the Modified Plan.Similarly, holders of Claims in Class 1 (Priority Non-Tax Claims) will not be subject to the releases set forth in Non-Debtor Release Provision and, thus, remain unimpaired by the Modified Plan.Accordingly, holders of Claims in Classes 1, 4 and 7 will be deemed to accept the Modified Plan, will not be entitled to vote on the Modified Plan, and will not receive Ballots or election forms. 11 B. Solicitation of Votes on the Modified Plan Although the Modified Plan incorporates certain modifications made subsequent to the initial solicitation of votes with respect to the Sixth Amended Plan, the Debtors believe that these modifications do not adversely change the treatment of the Claim of any creditor or Equity Interest of any equity security holder in any Class that previously voted to accept the Sixth Amended Plan.However, the Debtors nonetheless intend to resolicitvotes on the Modified Plan from holders of Claims and Equity Interests in all Classes previously solicited, except Classes 17A and 19, to ensure that such holders have had a full opportunity to vote on the Modified Plan and to elect to grant certain releases, described in more detail below, in exchange for the consideration being provided to them pursuant to the Modified Plan.All prior votes on the Sixth Amended Plan by holders of Claims and Equity Interests in all Classes previously solicited, except Classes 17A and 19, will be disregarded.In addition, as discussed above, the Debtors intend to solicit votes from holders of Claims in certain additional Classes that were not previously solicited, namely, Classes 5, 6, 8, 9, 10, 11 and 13.Furthermore, each holder of a Late-Filed Claim in the newly-added Class 12A will be entitled to vote on the Modified Plan, but only to the extent that such holder filed such Late-Filed Claim on or prior to the General Record Date. The Debtors will not resolicit votes from holders of WMB Senior Notes Claims in Class 17A because the modifications incorporated in the Modified Plan do not adversely affect the treatment of WMB Senior Notes Claims. The modifications that do impact this Class — namely, the scaling back of the Non-Debtor Release Provision — have a positive, and not an adverse, effect on such Claims, and, accordingly, pursuant to Bankruptcy Rule 3019, resolicitation of votes from such holders is not necessary. Similarly, the Debtors will not resolicit votes from holders of the REIT Series in Class 19, nor will JPMC extend the period in which such holders may elect to receive a supplemental distribution from JPMC.The Debtors believe that resolicitation of votes from Class 19 on the Modified Plan is not required by Bankruptcy Rule 3019 because Class 19 voted to reject the Sixth Amended Plan. Thus Classes 17A and 19 will be deemed to have accepted and rejected the Modified Plan, respectively. IV. RESOLICITATION OF CERTAIN ELECTIONS As described below, certain holders of Claims and Equity Interests are required and/or permitted to make certain new or revised elections with respect to the Modified Plan. A. Holders of Claims Must Elect to Be Bound by the Non-Debtor Release Provision (Section 43.6 of the Modified Plan) to Receive a Distribution Pursuant to the Modified Plan In the Opinion, the Bankruptcy Court ruled that a chapter 11 plan of reorganization may provide for consensual releases, by holders of claims, of claims against certain non-Debtor Entities, as long as such holders affirmatively consent to such releases by (i) voting in favor of the plan and (ii) not opting out of such releases.The version of the Non-Debtor Release Provision contained in the Sixth Amended Plan, as originally filed, provided that Entities that opted out of such releases (by checking or not checking the applicable box on their Ballot), if the Bankruptcy Court so determined, would still be bound by such releases, and would still receive whatever distributions the Sixth Amended Plan afforded their respective Class.The Second Plan Modification modified this treatment, to provide that Entities that chose to opt out of the Non-Debtor Release Provision would not be bound thereby, and would not be entitled to receive any distribution pursuant to the Sixth Amended Plan. 12 The Second Plan Modification was filed after the deadline to vote on and submit elections with respect to the Sixth Amended Plan.In the Opinion, the Bankruptcy Court stated that certain Entities — not having seen the Second Plan Modification — may have elected to opt out of the Non-Debtor Release Provision, believing that they would be ordered to be bound by such provision in any event, and would still receive a distribution pursuant to the Sixth Amended Plan, or, alternatively, may have refrained from electing to opt out of the Non-Debtor Release Provision, believing that the Bankruptcy Court would approve the language stating that all creditors (whether or not they opted out) would be bound by that provision.Accordingly, consistent with the Opinion, the Debtors will provide all holders of Claims in impaired Classes the opportunity to resubmit their elections with respect to the Non-Debtor Release Provision.With respect to holders of Claims and Equity Interests in those Classes from whom the Debtors are resoliciting elections regarding the Non-Debtor Release Provision, all prior elections with respect to that provision will be disregarded. In addition, certain Entities that previously did not have an opportunity to consent to the Non-Debtor Release Provision, because they did not receive a Ballot in connection with the prior solicitation will be provided Ballots and election forms, as appropriate, entitling them to submit elections regarding the Non-Debtor Release Provision.This includes (i) holders of Claims in Classes 5, 6, 8, 9, 10, 11 and 13, who previously were unimpaired and deemed to grant the releases in the Non-Debtor Release Provision, but must affirmatively consent to such releases to receive a distribution pursuant to the Modified Plan, and (ii) holders of Disputed Claims, with respect to which the releases will be effective only to the extent that a Disputed Claim holder ultimately is determined to hold an Allowed Claim against, and is entitled to receive a distribution from, the Debtors.Furthermore, although the releases set forth in the Non-Debtor Release Provision are effective only to the extent that a holder grants such releases and receives a distribution pursuant to the Modified Plan, the Debtors will solicit release elections from certain Equity Interest holders on a contingency basis.Holders of Dime Warrants in Class 21 will be provided with election forms entitling them to submit such elections so that the Debtors have them on record in the event that a court determines that such holders have Claims against (and not Equity Interests in) the Debtors.Similarly, the Debtors will distribute Ballots to holders of Preferred Equity Interests in Class 20 that provide such holders an opportunity to elect whether to grant the releases set forth in the Non-Debtor Release Provision, but such elections and such releases will only be effective and enforced if and when such holders begin receiving distributions pursuant to the Modified Plan. Certain holders of Claims or Equity Interests will not be solicited to submit elections with respect to the Non-Debtor Release Provision.Specifically, holders of Claims in unimpaired Classes, namely, Class 1 (Priority Non-Tax Claims), Class 4 (WMI Medical Plan Claims) and Class 7 (Qualified Plan Claims), which are to be paid or satisfied in full, will not be subject to the Non-Debtor Release Provision and, thus, will not receive any Ballot or election form regarding that provision.Moreover, the Debtors will not provide new Ballots or election forms regarding the Non-Debtor Release Provision to (i) holders of Common Equity Interests in Class 22, because they are unlikely to receive any distribution pursuant to the Modified Plan, or (ii) holders of Claims or Equity Interests in Class 17A (WMB Senior Notes Claims) and Class 19 (REIT Series) because the terms of the Sixth Amended Plan and the Ballots and forms the Debtors provided such holders during the prior solicitation clearly provided that such holders were required to grant the releases provided in the Non-Debtor Release Provision in order to receive distributions.Thus, any holder of a Claim in Class 17A or an Equity Interest in Class 19 that elected to grant the releases set forth in the Non-Debtor Release Provision in connection with the prior solicitation will remain bound by that election. 13 1. Reserve Pending Delivery of Non-Debtor Release The Modified Plan provides that, notwithstanding anything contained in the Modified Plan to the contrary, in the event that a holder of a Claim or Equity Interest entitled to a distribution pursuant to the Modified Plan fails to execute and deliver prior to the Voting and Election Deadline an election with respect to the non-Debtor releases required in accordance with the Non-Debtor Release Provision (other than (a) holders that affirmatively elect to opt out of such releases and (b) holders in unimpaired Classes that are not subject to such releases), (i) from and after the Effective Date, the Disbursing Agent or the Liquidating Trustee, as the case may be, shall reserve amounts of Creditor Cash and Liquidating Trust Interests, as the case may be, otherwise to be distributed to such holder, (ii) provided that an election to grant the non-Debtor releases is not executed and delivered by such holder to the Liquidating Trustee prior to the three (3), six (6) and nine (9) month anniversaries of the Effective Date, on or prior to the fifth (5th) Business Day following any such date, the Liquidating Trustee will serve a notice upon such holder, either directly or indirectly through such holder’s nominee, informing such holder of such reserved distribution and the requirement of such holder to execute and deliver such election as a condition to delivery of such reserved distribution, and (iii) in the event that, on or prior to the one (1) year anniversary of the Effective Date, such holder fails to execute and deliver such election to the Liquidating Trustee, then, the Liquidating Trustee is authorized to permanently remove such holder and its corresponding Claim and/or Liquidating Trust Interest from the Liquidating Trustee’s books and records and any consideration held for distribution on account of such Allowed Claim shall revert to the Liquidating Trustee for redistribution to holders of Liquidating Trust Interests in accordance with the terms and provisions of the Modified Plan. B. Reorganized Common Stock In connection with the solicitation of votes on the Sixth Amended Plan, certain holders of Claims were permitted to elect to receive Reorganized Common Stock in lieu of some or all of the Creditor Cash or Cash on account of Liquidating Trust Interests, as the case may be, that such holders otherwise would be entitled to receive pursuant to the Modified Plan (such election, a “Stock Election”). The Modified Plan incorporates certain modifications regarding the Stock Elections, discussed below.Accordingly, the Debtors will resolicit Stock Elections, on either the applicable Ballots or on election forms, from holders of Claims in all Classes entitled to make such elections pursuant to the Modified Plan, as well as from holders of Disputed Claims and Dime Warrants on a contingency basis in the event it is determined that they hold Allowed Claims.All prior Stock Elections will be disregarded. 1. Disputed Claims and Dime Warrants Pursuant to the Prior Disclosure Statement Order, holders of Disputed Claims and Dime Warrants were not entitled to vote on the Sixth Amended Plan and, therefore, did not receive Ballots.Thus, such holders were not provided with the opportunity to make Stock Elections.In the Opinion, the Bankruptcy Court found that the Sixth Amended Plan should have afforded each holder of a Claim in each Class provided with the opportunity to make Stock Elections with the same options.Consistent with the Opinion, pursuant to the Modified Plan, the Debtors will solicit Stock Elections from all holders of Disputed Claims in Class 12 and Dime Warrants in Class 21. Pursuant to Section 27.3 of the Modified Plan, the Debtors will reserve Reorganized Common Stock on behalf of each electing Disputed Claim or Dime Warrant holder, and will distribute such reserved stock to such holder in the event the Bankruptcy Court determines, pursuant to a Final 14 Order, that such holder has an Allowed General Unsecured Claim.If such holder’s Disputed Claim ultimately is disallowed pursuant to a Final Order, or it is determined that the Dime Warrants represent Equity Interests in the Debtors, as the case may be, any Reorganized Common Stock reserved on account thereof will be distributed to holders of Allowed Claims in accordance with the Modified Plan. 2. Elimination of the “Pro-Rata Share” Limitation With Respect to Certain Stock Elections To ensure that holders of Allowed Claims (other than Subordinated Claims or Late-Filed Claims), to the extent consistent with the Subordination Model annexed as an exhibit to the Modified Plan, are given the opportunity to elect to receive value, on the Effective Date, in full satisfaction of such holders’ Allowed Claims or Postpetition Interest Claims on account of Allowed Claims, the Debtors have modified the Modified Plan to provide that each holder of an Allowed Claim in Class 3 (Senior Subordinated Notes Claims), Class 14 (CCB-1 Guarantee Claims), Class 15 (CCB-2 Guarantee Claims), and Class 16 (PIERS Claims) may elect to receive up to one hundred percent (100%) of the amount of such holder’s (i) Allowed Claim and (ii) if all Allowed Claims (other than Subordinated Claims) are paid in full, Postpetition Interest Claim on account of such Allowed Claim, in Reorganized Common Stock.11Accordingly, the Debtors will resolicit Stock Elections from holders of Claims in such Classes on the applicable Ballots. On the applicable Ballots, the Debtors will resolicit Stock Elections from holders of Claims in Class 2 (Senior Notes Claims) and Class 12 (General Unsecured Claims), as well, but, as was the case with respect to the Sixth Amended Plan, pursuant to the Modified Plan such holders’ Stock Elections will be limited to that percentage of Reorganized Common Stock that is equal to any such holder’s respective Pro Rata Share of all Allowed Senior Notes Claims and Allowed General Unsecured Claims. C. Cancellation of Rights Offering The Sixth Amended Plan provided that each holder of an Allowed PIERS Claim that relates to PIERS Preferred Securities would receive certain Subscription Rights entitling such holder to purchase its Pro Rata Share of Additional Common Stock, provided such holder, based on its Pro Rata Share of Subscription Rights, would be entitled to subscribe for shares of Additional Common Stock for an aggregate Subscription Price of at least $2,000,000 (the “Rights Offering”).In the Opinion, the Bankruptcy Court indicated that the Sixth Amended Plan should be modified to allow all holders of PIERS Claims (whether or not such holders would be entitled to subscribe for shares of Additional Common Stock for an aggregate Subscription Price of at least $2,000,000) the opportunity to participate in the Rights Offering. Modifying the Rights Offering in this manner, however, raises potential issues under the applicable federal securities laws and, therefore, the Debtors have determined to remove the Rights Offering in its entirety from the Modified Plan.Thus, holders of PIERS Claims will not receive new subscription forms, all prior elections to participate in the Rights Offering will be disregarded, and the Debtors have returned or will return as soon as reasonably practicable all funds previously submitted by holders of PIERS Claims in connection with the Rights Offering. 11 Pursuant to the Sixth Amended Plan, such holders were limited to electing to receive only that percentage of Reorganized Common Stock that equaled such holders’ respective Pro Rata Share of Claims. 15 V. UPDATED FINANCIAL INFORMATION AND PROJECTIONS A. Updated Projected Financial Information. The Projections set forth in this Supplemental Disclosure Statement (the “Updated Projections”) have been updated from the version of the Projections set forth in the Prior Disclosure Statement (the “Prior Projections”) to account for a number of events that occurred subsequent to the Bankruptcy Court’s approval of the Prior Disclosure Statement, including the following:First, the Debtors received revised actuarial projections from professionals retained by the Debtors for that purpose. Overall, these actuarial projections reflect an increase of over $9 million in the estimated amount of total ultimate paid losses, with the majority of such increased losses being paid out in the near term. Second, subsequent to the date that the Bankruptcy Court approved the Prior Disclosure Statement, the Debtors reached a compromise and settlement in the Alexander & Reed litigation, discussed in Section D.14.h of the Prior Disclosure Statement, pursuant to which WMMRC will be responsible for payment of the settlement amount.Accordingly, the updated Projections reflect a payment by WMMRC of the settlement amount in 2011. Third, the updated Projections reflect increased general and administrative expenses to reflect the Debtors’ current estimates with regard to infrastructure and employee-related costs. Fourth, the updated Projections reflect a court approved stipulation and agreement between the Debtor and WMMRC on the release of intercompany claims between the entities including the notes payable amount.Fifth, the updated Projections reflect actual results with respect to WMMRC’s reinsurance business through November 2010. No new business ventures nor opportunities for expansion are included in the Updated Projections, the results of which may materially affect the projected period. Moreover, the Updated Projections do not take into account nor assume any rights offering subsequent to the Effective Date of the Modified Plan, the proceeds of which could be used to effectuate an expanded business model. Please refer to the Prior Disclosure Statement for a description of the line items and assumptions contained in the Updated Projections. 16 1.Projected Statements of Operations (Unaudited). Reorganized Debtor Projected Income Statement (Unaudited) Period Ending December 31, XXXX ($ in thousands) Premiums Written $ Change in Unearned Premiums 97 Premiums Revenue Losses Paid Provision for Reserves ) Ceding Commission Underwriting Expenses Underwriting Income (Loss) ) ) General & Administrative Expenses ) Interest Expense - Investment Income Gain/(Loss) on Commutation - Pre-Tax Income (Loss) ) Tax Expense - Net Income (Loss) $ ) $ 17 2.Projected Balance Sheets (Unaudited). Reorganized Debtor Projected Balance Sheet (Unaudited) As of December 31, XXXX ($ in thousands) ASSETS Cash and Investments $ Accrued Interest Reinsurance Premiums Receivable Total Assets LIABILITIES & SHAREHOLDERS' EQUITY Accrued Expenses Accrued Investment Expenses 50 42 40 41 43 Accrued Ceding Fees 75 Federal Income Tax Payable - Allowance for Doubtful Accounts - Notes Payable / Line of Credit - Interest Payable - Unearned Premiums Losses Payable Reserves Total Liabilities Paid-In Capital Retained Earnings (Accumulated Deficit) Net Income (Loss) - YTD ) Cumulative Dividends Paid - Total Stockholders' Equity Total Liabilities & Stockholders' Equity $ 18 3.Projected Statements of Cash Flow – Indirect Method (Unaudited). Reorganized Debtor Indirect Cash Flows Period Ending December 31, XXXX ($ in thousands) CASH FLOW FROM OPERATIONS Net (Loss) Income $ ) $ Working Capital: Accrued Investment Income 41 ) ) Premiums Receivable Losses and Loss Adjustment Expenses ) Losses Payable ) Unearned Premiums ) Accrued Ceding Commission Expense ) Accrued Interest - Federal Income Taxes Payable - Accounts Payable and Accrued Expenses ) 5 5 ) Accrued Investment Expenses 50 (7
